Exhibit 10.2
EXECUTION COPY
 
EMPLOYEE MATTERS AGREEMENT
among
NORTHROP GRUMMAN CORPORATION,
NEW P, INC.,
and
HUNTINGTON INGALLS INDUSTRIES, INC.
Dated as of March 29, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Table of Definitions
    1  
Section 1.2 Certain Defined Terms
    2  
Section 1.3 Other Capitalized Terms
    5  
 
       
ARTICLE II GENERAL PRINCIPLES; EMPLOYEE TRANSFERS
    5  
 
       
Section 2.1 Assumption of HII Employee Liabilities
    5  
Section 2.2 Allocation of Liabilities With Respect to Benefit Plans and
Employment Agreements
    5  
Section 2.3 HII Benefit Plans and HII Employment Agreements
    6  
Section 2.4 Plan-Related Litigation
    6  
Section 2.5 Vacation and Sick Pay
    7  
Section 2.6 Employee Transfers
    7  
Section 2.7 Annual Bonuses
    7  
 
       
ARTICLE III SERVICE CREDIT
    7  
 
       
Section 3.1 Service Credit for Employee Transfers
    7  
Section 3.2 HII Benefit Plans
    8  
 
       
ARTICLE IV CERTAIN WELFARE BENEFIT PLAN MATTERS
    8  
 
       
Section 4.1 HII Retained Welfare Plans
    8  
Section 4.2 HII Spinoff Welfare Plans
    8  
Section 4.3 Continuation of Elections
    9  
Section 4.4 Deductibles and Other Cost-Sharing Provisions
    9  
Section 4.5 Flexible Spending Account Treatment
    9  
Section 4.6 Health Reimbursement Arrangement Treatment
    9  
Section 4.7 Workers’ Compensation
    10  
 
       
ARTICLE V TAX-QUALIFIED DEFINED BENEFIT PLANS
    10  
 
       
Section 5.1 HII Retained Defined Benefit Plans
    10  
Section 5.2 HII Spinoff DB Plans
    10  
Section 5.3 Continuation of Elections
    13  
 
       
ARTICLE VI U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS
    13  
 
       
Section 6.1 HII Retained Defined Contribution Plans
    13  
Section 6.2 HII Spinoff DC Plans
    13  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
Section 6.3 Continuation of Elections
    15  
Section 6.4 Contributions Due
    15  
 
       
ARTICLE VII NONQUALIFIED RETIREMENT PLANS
    15  
 
       
Section 7.1 HII Retained Nonqualified Plans
    15  
Section 7.2 HII Spinoff Nonqualified Plans
    15  
Section 7.3 No Distributions On Separation
    17  
Section 7.4 Section 409A
    17  
Section 7.5 Continuation of Elections 17
       
Section 7.6 Delayed Transfer Employees
    17  
 
       
ARTICLE VIII NEW NGC EQUITY COMPENSATION AWARDS
    18  
 
       
Section 8.1 General Treatment of Outstanding New NGC Equity Compensation Awards
    18  
Section 8.2 Tax Withholding and Reporting
    19  
 
       
ARTICLE IX BENEFIT PLAN REIMBURSEMENTS, BENEFIT PLAN THIRD-PARTY CLAIMS
    19  
 
       
Section 9.1 General Principles
    19  
Section 9.2 Benefit Plan Third-Party Claims
    20  
 
       
ARTICLE X COOPERATION
    20  
 
       
Section 10.1 Cooperation
    20  
 
       
ARTICLE XI MISCELLANEOUS
    21  
 
       
Section 11.1 Vendor Contracts
    21  
Section 11.2 Further Assurances
    21  
Section 11.3 Employment Tax Reporting Responsibility
    21  
Section 11.4 Data Privacy
    21  
Section 11.5 Employee Badges
    21  
Section 11.6 Third Party Beneficiaries
    21  
Section 11.7 Effect if Distribution Does Not Occur
    22  
Section 11.8 Incorporation of Separation Agreement Provisions
    22  
Section 11.9 No Representation or Warranty
    22  

ii



--------------------------------------------------------------------------------



 



EMPLOYEE MATTERS AGREEMENT
     EMPLOYEE MATTERS AGREEMENT, dated as of March 29, 2011 (this “Employee
Matters Agreement”), among Northrop Grumman Corporation, a Delaware corporation
(“NGC”), New P, Inc., a Delaware corporation (“New NGC”), and Huntington Ingalls
Industries, Inc., a Delaware corporation (“HII”).
RECITALS
     A. The parties to this Employee Matters Agreement, together with certain
Subsidiaries of NGC, have entered into the Separation and Distribution Agreement
(the “Separation Agreement”), dated as of the date hereof, pursuant to which New
NGC intends to distribute to its stockholders its entire interest in HII by way
of a stock dividend.
     B. The parties wish to set forth their agreements as to certain matters
regarding employment, compensation and employee benefits.
AGREEMENT
     In consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Table of Definitions. The following terms have the meanings set
forth on the pages referenced below:

          Definition   Page  
Applicable Transfer Date
    7  
Benefit Plan
    2  
Converted HII Equity Compensation Award
    18  
Delayed Transfer Employee
    7  
Employee Matters Agreement
    1  
Employment Agreement
    2  
ERISA
    2  
Estimated Retirement Plan Transfer Amount
    11  
Exchange Ratio
    18  
Final Nonqualified Plan Transfer Amount
    16  
Final Nonqualified Plan Transfer Date
    16  
Final Retirement Plan Transfer Amount
    11  
Final Transfer Date
    11  
HII
    1  
HII Benefit Plans
    2  
HII Common Stock
    18  
HII Employee
    3  
HII Employee Liabilities
    3  
HII Employment Agreement
    3  
HII Group
    3  
HII Master Trust
    10  
HII Retained Benefit Plan
    3  
HII Retained DB Plans
    10  
HII Retained DC Plans
    13  
HII Retained Nonqualified Plans
    15  
HII Retained Welfare Plans
    8  
HII Retiree
    3  
HII Spinoff DB Plans
    10  
HII Spinoff DC Plans
    13  
HII Spinoff Nonqualified Plans
    16  
HII Spinoff Plans
    4  
HII Spinoff Welfare Plans
    8  

 



--------------------------------------------------------------------------------



 



Table of Definitions (cont.)

          Definition   Page  
HII Welfare Plan
    4  
HRA
    9  
Initial Nonqualified Plan Transfer Amount
    16  
New NGC
    1  
New NGC Benefit Plan
    4  
New NGC CPU
    18  
New NGC Employee Liabilities
    4  
New NGC Employment Agreement
    4  
New NGC Equity Compensation Award
    18  
New NGC Grantor Trust
    15  
New NGC Group
    4  
New NGC Option
    18  
New NGC Retiree
    4  
New NGC RPSR
    18  
New NGC RSR
    18  
New NGC Welfare Plan
    4  
NGC
    1  
Nonqualified Plan True-Up Amount
    17  
Original Group
    7  
Plan Payee
    4  
Separation Agreement
    1  
Split DB Plans
    10  
Split DC Plans
    13  
Split Nonqualified Plans
    16  
Split Plans
    4  
Split Welfare Plans
    8  
True-Up Amount
    11  
Vendor Contract
    21  
Welfare Plan
    5  
Workers’ Compensation Event
    5  

     Section 1.2 Certain Defined Terms. For the purposes of this Employee
Matters Agreement:
          “Benefit Plan” means, with respect to an entity, each plan, program,
policy, agreement, arrangement or understanding that is a deferred compensation,
executive compensation, incentive bonus or other bonus, pension, profit sharing,
savings, retirement, severance pay, salary continuation, life, death benefit,
health, hospitalization, sick leave, vacation pay, disability or accident
insurance or other employee benefit plan, program, agreement or arrangement,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA)
sponsored, maintained or contributed to by such entity or to which such entity
is a party or under which such entity has any obligation; provided that no New
NGC Equity Compensation Award, nor any plan under which any such New NGC Equity
Compensation Award is granted, shall constitute a “Benefit Plan” under this
Employee Matters Agreement. In addition, no Employment Agreement shall
constitute a Benefit Plan for purposes hereof.
          “Employment Agreement” means any individual employment, retention,
consulting, change in control, split dollar life insurance, sale bonus,
incentive bonus, severance or other individual compensatory agreement between
any current or former employee and NGC or any of its Affiliates or a member of
the New NGC Group or the HII Group.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “HII Benefit Plans” means the HII Retained Benefit Plans and the HII
Spinoff Plans.

2



--------------------------------------------------------------------------------



 



          “HII Employee” means each individual who, as of the Distribution, is
employed by a member of the HII Group (including, for the avoidance of doubt,
any such individual who is on a leave of absence, whether paid or unpaid, from
which such employee is permitted to return (in accordance with HII’s personnel
policies)).
          “HII Employee Liabilities” means all potential or actual employment
and employee benefits-related or other Liabilities, whether arising before, on
or after the Distribution Date, with respect to: (a) HII Employees and HII
Retirees and any other persons employed by the HII Group (and their respective
Plan Payees, including, without limitation, for any deferred vested benefits
under any Benefit Plan); (b) any other individuals asserting rights or
obligations stemming from their services to or in connection with the
Shipbuilding Business; (c) HII Employment Agreements; and (d) the HII Benefit
Plans (including, for avoidance of doubt, Liabilities that arise or are alleged
to have arisen prior to Distribution under a Split Plan from which an HII
Spinoff Plan assumed Liabilities hereunder).
          “HII Employment Agreement” means any Employment Agreement to which any
member of the HII Group is a party and to which no member of the New NGC Group
or NGC is a party. The HII Employment Agreements shall be the sole
responsibility of one or more members of the HII Group following the
Distribution.
          “HII Group” is defined in the Separation Agreement, but for
convenience is duplicated here, provided that the definition in the Separation
Agreement controls. HII Group means HII and each Person that will be a direct or
indirect Subsidiary of HII immediately prior to the Distribution (but after
giving effect to the Internal Reorganization) and each Person that is or becomes
a member of the HII Group after the Distribution, including in all circumstances
the predecessor and successor entities of each such Person. For the purposes of
this Employee Matters Agreement, (a) New NGC shall not be deemed to be a
successor entity of NGC and (b) NGC shall not be deemed to be a member of the
HII Group.
          “HII Retained Benefit Plan” means any Benefit Plan that, as of the
Distribution, is sponsored or maintained solely by any member of the HII Group.
HII Retained Benefit Plan shall also mean any multiemployer plan (as defined in
Section 3(37) of ERISA) to which any member of the HII Group contributes for the
benefit of its employees. For the avoidance of doubt, no member of the HII Group
shall be deemed to sponsor or maintain any Benefit Plan if its relationship to
such Benefit Plan is solely to administer such Benefit Plan or provide to New
NGC any reimbursement in respect of such Benefit Plan. The HII Retained Benefit
Plans (excluding any multiemployer plans) shall be sponsored solely by one or
more members of the HII Group following the Distribution.
          “HII Retiree” means each former employee of NGC or its Affiliates (or
the predecessors thereof), including, without limitation, any such individual
with deferred vested benefits under any Benefit Plan, whose last employment
prior to the Distribution was with the HII Group or the Shipbuilding Business.

3



--------------------------------------------------------------------------------



 



          “HII Spinoff Plans” means the HII Spinoff DB Plans, HII Spinoff DC
Plans, HII Spinoff Nonqualified Plans and HII Spinoff Welfare Plans.
          “HII Welfare Plan” means each HII Benefit Plan that is a Welfare Plan.
          “New NGC Benefit Plan” means any Benefit Plan sponsored or maintained
by any member of the New NGC Group or NGC. New NGC Benefit Plan shall also mean
any multiemployer plan (as defined in Section 3(37) of ERISA) to which any
member of the New NGC Group or NGC contributes for the benefit of its employees.
For the avoidance of doubt, no member of the New NGC Group shall be deemed to
sponsor or maintain any Benefit Plan if its relationship to such Benefit Plan is
solely to administer such Benefit Plan or provide to HII any reimbursement in
respect of such Benefit Plan. The New NGC Benefit Plans (excluding any
multiemployer plans) shall be those Benefit Plans sponsored solely by one or
more members of the New NGC Group following the Distribution.
          “New NGC Employee Liabilities” means all potential or actual
employment and employee benefits-related or other Liabilities with respect to
current employees and former employees of NGC and the New NGC Group, whether
arising before, on or after the Distribution Date, but excluding any HII
Employee Liabilities.
          “New NGC Employment Agreement” means any Employment Agreement to which
any member of the New NGC Group or NGC is a party and to which no member of the
HII Group (other than NGC) is or was a party or beneficiary. The New NGC
Employment Agreements shall be the responsibility of one or more members of the
New NGC Group following the Distribution.
          “New NGC Group” is defined in the Separation Agreement, but for
convenience is duplicated here, provided that the definition in the Separation
Agreement controls. New NGC Group means New NGC and each Person that will be a
direct or indirect Subsidiary of New NGC immediately after the Distribution and
each Person that is or becomes a member of the New NGC Group after the
Distribution, including in all circumstances the predecessor and successor
entities of each such Person. For the purposes of this Employee Matters
Agreement, NGC shall not be deemed to be a predecessor entity of New NGC.
          “New NGC Retiree” means each former employee of NGC, any of its
Affiliates and the New NGC Group, who is not an HII Retiree.
          “New NGC Welfare Plan” means each New NGC Benefit Plan that is a
Welfare Plan.
          “Plan Payee” means, as to an individual who participates in a Benefit
Plan, such individual’s dependents, beneficiaries, alternate payees and
alternate recipients, as applicable under such Benefit Plan.
          “Split Plans” means the Split Welfare Plans, Split DB Plans, Split DC
Plans and Split Nonqualified Plans.

4



--------------------------------------------------------------------------------



 



          “Welfare Plan” means each Benefit Plan that provides life insurance,
health care, dental care, vision care, employee assistance programs (EAP),
accidental death and dismemberment insurance, disability, severance, vacation or
other group welfare or fringe benefits and is an “employee welfare benefit plan”
as described in Section 3(1) of ERISA.
          “Workers’ Compensation Event” means the event, injury, illness or
condition giving rise to a workers’ compensation claim.
     Section 1.3 Other Capitalized Terms. Capitalized terms not defined in this
Employee Matters Agreement shall have the meanings ascribed to them in the
Separation Agreement.
ARTICLE II
GENERAL PRINCIPLES; EMPLOYEE TRANSFERS
     Section 2.1 Assumption of HII Employee Liabilities. Effective as of the
Distribution, except as otherwise specifically provided in this Employee Matters
Agreement, (a) the HII Group shall be solely responsible for all HII Employee
Liabilities and the New NGC Group shall not retain any HII Employee Liabilities
and (b) the New NGC Group shall be solely responsible for all New NGC Employee
Liabilities and the HII Group shall not retain any New NGC Employee Liabilities.
     Section 2.2 Allocation of Liabilities With Respect to Benefit Plans and
Employment Agreements. Except as otherwise specifically provided in this
Employee Matters Agreement, effective as of the Distribution, each HII Employee
and HII Retiree (and each such individual’s Plan Payees) shall cease
participation in all New NGC Benefit Plans and, as of such time, HII shall or
shall cause another member of the HII Group to have in effect such HII Benefit
Plans as are necessary to comply with its obligations pursuant to this Employee
Matters Agreement.
          (a) Effective as of the Distribution, except as otherwise specifically
provided in this Employee Matters Agreement, New NGC shall, or shall cause one
or more members of the New NGC Group to, retain, pay, perform, fulfill and
discharge in due course all Liabilities arising out of or relating to all New
NGC Employment Agreements.
          (b) Effective as of the Distribution, except as otherwise specifically
provided in this Employee Matters Agreement, HII shall, or shall cause one or
more members of the HII Group to, retain, pay, perform, fulfill and discharge in
due course (i) all Liabilities arising out of or relating to all HII Benefit
Plans, (ii) all Liabilities arising out of or relating to all HII Employment
Agreements, (iii) all Liabilities arising out of or relating to the Converted
HII Equity Compensation Awards (including, without limitation, any and all
Liabilities with respect to any equity award of NGC or New NGC that, through
assumption and conversion, becomes a Converted HII Equity Compensation Award, as
well as any and all Liabilities with respect to the assumption and conversion of
such an award), and (iv) all Liabilities with respect to the employment,
service, termination of employment or termination of service of all HII
Employees, HII Retirees, their respective Plan Payees, and other service
providers (including any individual who is, or was, an

5



--------------------------------------------------------------------------------



 



independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of any member of the HII Group or in any
other employment, non-employment, or retainer arrangement, or relationship with
any member of the HII Group), in each case to the extent arising in connection
with or as a result of employment with or the performance of services for any
member of the HII Group or the Shipbuilding Business. For the avoidance of
doubt, from and after the Distribution, in no event will HII be required to
issue, grant or award any compensation relating to HII Common Stock to any
employee who is a member of the New NGC Group, and, subject to the treatment of
the New NGC Equity Compensation Awards that are outstanding as of the
Distribution and held by any HII Employee or HII Retiree as provided in
Section 8.1, in no event will New NGC be required to issue, grant or award any
compensation relating to New NGC Common Stock to any employee who is a member of
the HII Group.
     Section 2.3 HII Benefit Plans and HII Employment Agreements. Schedule 2.3
sets forth a complete list of all material HII Benefit Plans and HII Employment
Agreements. Effective as of the Distribution, HII or another member of the HII
Group shall, as applicable in accordance with this Employee Matters Agreement,
adopt, continue or, to the extent necessary, assume sponsorship of each HII
Benefit Plan and HII Employment Agreement, and the New NGC Group shall use
reasonable efforts to transfer or cause to be transferred to HII all plan
documents, trust agreements, insurance policies, administrative agreements, and
other agreements and instruments reasonably required for the maintenance and
administration of the HII Benefit Plans and the HII Employment Agreements. To
facilitate HII’s establishment of the HII Spinoff Plans, New NGC shall, prior to
Distribution, provide HII with draft plan documents of the HII Spinoff Plans for
HII’s review and consideration. New NGC shall endeavor to ensure that such draft
plan documents accurately replicate the material terms of the respective Split
DC Plans, Split DB Plans, Split Welfare Plans and Split Nonqualified Plans, but
New NGC makes no representation or warranty that the draft plan documents do so
or that draft plan documents satisfy any applicable legal requirements and New
NGC expressly disclaims any and all liability related to the draft HII Spinoff
Plans.
     Effective on the Distribution Date, the HII Group shall be exclusively
responsible for administering each HII Benefit Plan and each HII Employment
Agreement in accordance with its terms and for all obligations and liabilities
with respect to the HII Benefit Plans and HII Employment Agreements and all
benefits owed to participants in the HII Benefit Plans and individuals who are
parties to the HII Employment Agreements, whether arising before, on or after
the Distribution Date. Except as specifically provided herein, HII shall not
assume sponsorship, maintenance or administration of any Benefit Plan or
Employment Agreement that is not an HII Benefit Plan or an HII Employment
Agreement or receive or assume any assets or liabilities in connection with any
such Benefit Plan or Employment Agreement.
     Section 2.4 Plan-Related Litigation. Notwithstanding anything herein to the
contrary, the management of the defense of all litigation related to the New NGC
Benefit Plans, the New NGC Employment Agreements, the HII Benefit Plans and the
HII Employment Agreements shall be governed by the Litigation Management
Agreement, and

6



--------------------------------------------------------------------------------



 



this Employee Matters Agreement shall govern the allocation of Liabilities
related to any such litigation.
     Section 2.5 Vacation and Sick Pay. HII shall assume responsibility for
accrued vacation and sick pay and any other paid time off attributable to HII
Employees and HII Retirees as of the Distribution, or Applicable Transfer Date.
     Section 2.6 Employee Transfers. Upon mutual agreement of HII and New NGC
any employee whose employment transfers within 45 days after the Distribution
from the New NGC Group to the HII Group or from the HII Group to the New NGC
Group because they were inadvertently and erroneously treated as employed by the
wrong employer on the Distribution Date, and who was continuously employed by a
member of the HII Group or the New NGC Group (as applicable) from the
Distribution through the date such employee commences active employment with a
member of the New NGC Group or HII Group (as applicable) shall be a “Delayed
Transfer Employee.” Except as otherwise specifically provided in this Employee
Matters Agreement, such Delayed Transfer Employees shall be treated in the same
manner as HII Employees as specified in this Employee Matters Agreement, to the
extent practicable in compliance with applicable Law and the Employee Plans. For
purposes of this Employee Matters Agreement, the date on which a Delayed
Transfer Employee actually commences employment with the HII Group or the New
NGC Group (as applicable) is referred to as such individual’s “Applicable
Transfer Date” and such Applicable Transfer Date shall, except as expressly
provided herein and in compliance with Law applicable to the Employee Plans, be
treated as the Distribution Date for Delayed Transfer Employees where the
Distribution Date is referenced in this Employee Matters Agreement.
Notwithstanding anything herein to the contrary, the mutual agreement with
respect to, and Applicable Transfer Date of, any Delayed Transfer Employee must
occur on or before 45 days after Distribution.
     Section 2.7 Annual Bonuses. HII shall be solely responsible for all annual
bonuses earned by HII Employees and HII Retirees with respect to periods ending
on or after January 1, 2011.
ARTICLE III
SERVICE CREDIT
     Section 3.1 Service Credit for Employee Transfers. The Benefit Plans shall
provide the following service crediting rules effective as of the Distribution:
          (a) If a Delayed Transfer Employee becomes employed by a member of the
New NGC Group or HII Group on or before 45 days after the Distribution then such
Delayed Transfer Employee’s service with the HII Group or the New NGC Group (as
applicable) following the Distribution shall be recognized for purposes of
eligibility, vesting and pension credit under the appropriate Benefit Plans,
subject to the terms of those plans.
          (b) If a former employee of HII Group or New NGC Group (such Group,
the “Original Group”) (whether or not a Delayed Transfer Employee) becomes

7



--------------------------------------------------------------------------------



 



employed by a member of the other Group (such Group, the “Transferee Group”)
either (i) later than 45 days after the Distribution or (ii) without having been
continuously employed by a member of the Original Group from the Distribution
through the date such former employee commences active employment with a member
of the Transferee Group, then the Benefits Plans of the Transferee Group will
not recognize for any purpose such individual’s service with the Original Group
before or after the Distribution, except to the extent required by Law. If a
former employee is rehired by his or her Original Group then all such
individual’s service shall be recognized by the Benefit Plans of the Original
Group to the extent required by Law.
     Section 3.2 HII Benefit Plans. From and after the Distribution, or
Applicable Transfer Date, HII shall, and shall cause its affiliates and
successors to, provide credit under the HII Benefit Plans to HII Employees and
HII Retirees for their service with HII and its predecessors and affiliates
(including but not limited to NGC and any of its Affiliates, HII Group, New NGC
and the New NGC Group) for all purposes to the same extent that such service was
recognized under the relevant New NGC Benefit Plans. For avoidance of doubt,
service shall be credited for all purposes, including but not limited to,
benefit accrual, determining eligibility to participate, vesting, eligibility to
retire, and eligibility for subsidized post-retirement welfare benefits and the
amount of such subsidy; provided, however, that service shall not be recognized
to the extent that such recognition would result in the duplication of benefits.
ARTICLE IV
CERTAIN WELFARE BENEFIT PLAN MATTERS
     Section 4.1 HII Retained Welfare Plans. HII shall cause a member of the HII
Group to retain, or to the extent necessary, assume sponsorship of any HII
retained welfare plans (the “HII Retained Welfare Plans”) and take all necessary
actions to continue contributions to the HII Retained Benefit Plans that are
multiemployer Welfare Plans. To the extent necessary, prior to the Distribution,
HII shall cause a member of the HII Group to assume sponsorship of the HII
Retained Welfare Plans. New NGC shall use reasonable efforts to transfer or
cause to be transferred to a member of the HII Group all plan documents, trust
agreements, insurance policies, administrative agreements and other agreements
and instruments reasonably required for the maintenance and administration of
the HII Retained Welfare Plans. From and after the Distribution, the HII Group
shall be exclusively responsible for all obligations and liabilities with
respect to the HII Retained Welfare Plans, and all benefits owed to participants
in the HII Retained Welfare Plans, whether accrued before, on or after the
Distribution.
     Section 4.2 HII Spinoff Welfare Plans. Effective not later than the
Distribution, HII or a member of the HII Group shall establish certain welfare
benefit plans (such plans, the “HII Spinoff Welfare Plans”). Each HII Spinoff
Welfare Plan shall have terms and features (including benefit coverage options
and employer contribution provisions) that are substantially identical to one of
the Benefit Plans listed on Schedule 4.2 (such Benefit Plans, the “Split Welfare
Plans”) such that (for avoidance of doubt), each Split Welfare Plan is
substantially replicated by an HII Spinoff Welfare Plan. Each HII Spinoff
Welfare Plan shall assume all liability from the corresponding Split Welfare
Plan with respect to,

8



--------------------------------------------------------------------------------



 



and shall provide benefits to, those HII Employees and HII Retirees and their
respective Plan Payees who immediately prior to the Distribution were
participating in, or entitled to present or future benefits under the
corresponding Split Welfare Plan. From and after the Distribution, HII and the
HII Group shall be solely and exclusively responsible for all obligations and
liabilities with respect to, or in any way related to, the HII Spinoff Welfare
Plans, whether accrued before, on or after the Distribution. For avoidance of
doubt, the HII Spinoff Welfare Plans shall have the sole obligation to provide
benefits attributable to any lost participants who were formerly employed in the
Shipbuilding Business.
     Section 4.3 Continuation of Elections. As of the Distribution, HII shall
cause the HII Spinoff Welfare Plans to recognize and maintain all elections and
designations (including, without limitation, all coverage and contribution
elections and beneficiary designations) in effect with respect to HII Employees,
HII Retirees and Delayed Transfer Employees prior to the Distribution under the
corresponding Split Welfare Plan and apply such elections and designations under
the HII Spinoff Welfare Plans for the remainder of the period or periods for
which such elections or designations are by their original terms effective.
     Section 4.4 Deductibles and Other Cost-Sharing Provisions. As of the
Distribution (or Applicable Transfer Date with respect to a Delayed Transfer
Employee), HII shall cause the HII Spinoff Welfare Plans to recognize all
amounts applied to deductibles, co-payments and out-of-pocket maximums with
respect to HII Employees, HII Retirees and Delayed Transfer Employees under the
corresponding Split Welfare Plan during the plan year in which the Distribution
or Applicable Transfer Date occurs, and the HII Spinoff Welfare Plans will not
impose any limitations on coverage for preexisting conditions other than such
limitations as were applicable under the comparable Benefit Plans prior to the
Distribution or Applicable Transfer Date.
     Section 4.5 Flexible Spending Account Treatment. With respect to the
portion of a Split Welfare Plan that consists of medical and dependent care
flexible spending accounts, as of the Distribution, HII shall be solely
responsible for all liabilities with respect thereto, and the applicable HII
Spinoff Welfare Plan shall, as required under Section 4.3, give effect to the
elections of HII Employees and HII Retirees that were in effect under the Split
Welfare Plan as of the Distribution.
     Section 4.6 Health Reimbursement Arrangement Treatment. With respect to the
portion of a Split Welfare Plan that is a health reimbursement arrangement (as
defined in IRS Notice 2002-45) (“HRA”), as of the Distribution, HII shall cause
the applicable HII Spinoff Welfare Plan to credit each HII Employee and HII
Retiree who had an HRA balance under the Split Welfare Plan immediately prior to
the Distribution with an HRA balance equal to the HRA balance he or she had
under the Split Welfare Plan immediately prior to the Distribution. With respect
to a Delayed Transfer Employee who had an HRA balance under the Split Welfare
Plan immediately prior to his or her Applicable Transfer Date, HII shall cause
the applicable HII Spinoff Welfare Plan to credit to the Delayed Transfer
Employee with an HRA balance equal to the HRA balance he or she had under the
Split Welfare Plan immediately prior to his or her Applicable Transfer Date.

9



--------------------------------------------------------------------------------



 



     Section 4.7 Workers’ Compensation. The HII Group shall be responsible for
processing all workers’ compensation claims of HII Employees and HII Retirees,
regardless of when the Workers’ Compensation Event occurred. Coverage for such
claims shall be as specified in the Insurance Matters Agreement.
ARTICLE V
TAX-QUALIFIED DEFINED BENEFIT PLANS
     Section 5.1 HII Retained Defined Benefit Plans. Prior to the Distribution,
HII shall cause a member of the HII Group to retain or, to the extent necessary,
assume sponsorship of the HII Retained Defined Benefit Plans (and their related
trusts) set forth on Schedule 5.1 (the “HII Retained DB Plans”) and take all
necessary actions to continue contributions to the HII Retained DB Plans that
are multiemployer defined benefit pension plans. New NGC shall use reasonable
efforts to transfer or cause to be transferred to a member of the HII Group all
plan documents, trust agreements, insurance policies, administrative agreements
and other agreements and instruments reasonably required for the maintenance and
administration of the HII Retained DB Plans. From and after the Distribution,
the HII Group shall be exclusively responsible for all obligations and
liabilities with respect to the HII Retained DB Plans, all assets of the HII
Retained DB Plans, and all benefits owed to participants in the HII Retained DB
Plans, whether accrued before, on or after the Distribution.
     Section 5.2 HII Spinoff DB Plans.
          (a) Effective as of the Distribution, HII or another member of the HII
Group shall establish certain defined benefit plans that qualify under Code
Section 401(a), along with a related master trust or trusts that is exempt under
Code Section 501(a) (such plans and trusts, the “HII Spinoff DB Plans”). Each
HII Spinoff DB Plan shall have terms and features (including benefit accrual
provisions) that are substantially identical to one of the Benefit Plans listed
on Schedule 5.2(a) (such Benefit Plans, the “Split DB Plans”), such that (for
avoidance of doubt), each Split DB Plan is substantially replicated by a
corresponding HII Spinoff DB Plan. Each HII Spinoff DB Plan shall assume
liability for all benefits accrued or earned (whether or not vested) by HII
Employees and HII Retirees and their respective Plan Payees under the
corresponding Split DB Plan as of the Distribution. HII or a member of the HII
Group shall be solely responsible for taking all necessary, reasonable, and
appropriate actions (including the submission of the HII Spinoff DB Plans to the
Internal Revenue Service for a determination of tax-qualified status) to
establish, maintain and administer the HII Spinoff DB Plans so that they are
qualified under Section 401(a) of the Code and that the related trusts
thereunder are exempt under Section 501(a) of the Code. The portion of
liabilities relating to HII Employees, HII Retirees and Delayed Transfer
Employees and their respective Plan Payees shall cease to be liabilities of the
applicable Split DB Plan, and shall be assumed by the corresponding HII Spinoff
DB Plan in accordance with this Section and Section 414(l) of the Code, Treasury
Regulation Section 1.414(l)-1, and Section 208 of ERISA.
          (b) A master trust (the “HII Master Trust”) has been established to
hold the assets of the HII Spinoff DB Plans and the HII Retained Plans, and NGC
has caused

10



--------------------------------------------------------------------------------



 



certain marketable securities to be transferred to the HII Master Trust. The HII
Spinoff Plans currently participating in the HII Master Trust as of the date of
this Employee Matters Agreement are specified on Schedule 5.2(b)(i). New NGC or
a member of the New NGC Group shall cause its actuary to determine the estimated
value, as of December 31, 2010, of the assets required to be held on behalf of
each HII Spin-Off DB Plan in accordance with the assumptions and valuation
methodology set forth on Schedule 5.2(b)(ii) (the “Estimated Retirement Plan
Transfer Amount” for each such plan). Prior to or as of the Distribution, New
NGC or a member of the New NGC Group shall cause the trust for each Split DB
Plan to transfer to the HII Master Trust on behalf of each corresponding HII
Spinoff DB Plan an amount in cash or in-kind equal to the Estimated Retirement
Plan Transfer Amount for such plan, as adjusted for earnings based on (i) actual
earnings of the applicable Split DB Plan from January 1, 2011 through
February 28, 2011, and (ii) the daily interest rate on 90-day Treasury
securities as of February 28, 2011 for the period from March 1, 2011 through the
actual date of transfer, less amounts already held by the HII Master Trust as of
the Distribution on behalf of the applicable HII Spinoff DB Plan. With respect
to amounts included in the Estimated Retirement Plan Transfer Amount for private
equity, real estate, infrastructure and hedge fund partnerships, New NGC shall
cause the trust(s) in which the Split DB Plans participate to transfer to the
HII Master Trust the cash value of such assets, as determined as of the end of
the month prior to the month in which the Distribution occurs, adjusted to
reflect interest in accordance with the methodology set forth on
Schedule 5.2(b)(iii) from such month-end through the day before the day such
cash transfer is made (which shall be no later than forty-five (45) days after
the Distribution Date).
          (c) Within twelve (12) months following the Distribution, New NGC or a
member of the New NGC Group shall cause its actuary to provide HII with a
revised calculation of the value, as of the Distribution, of the assets to be
transferred to each HII Spinoff DB Plan determined in accordance with the
assumptions and valuation methodology determined by New NGC using the
assumptions specified on Schedule 5.2(b)(ii) and reflecting any Delayed Transfer
Employees and their respective Applicable Transfer Dates and any demographic
updates (the “Final Retirement Plan Transfer Amount” for each such plan).
          (d) Within 45 days of the receipt from the actuary of the
determination of the Final Retirement Plan Transfer Amount, New NGC shall cause
each Split DB Plan to transfer to the corresponding HII Spinoff DB Plan (the
date of each such transfer, the “Final Transfer Date” for each such plan) an
amount in cash or in kind equal to (i) the Final Retirement Plan Transfer
Amount, minus (ii) the sum of (A) the Estimated Retirement Plan Transfer Amount
and (B) the aggregate amount of payments made from the Split DB Plan to HII
Employees, HII Retirees and Delayed Transfer Employees and their respective Plan
Payees in order to satisfy any benefit obligation with respect to such
participants following the Distribution, or Applicable Transfer Date for Delayed
Transfer Employees, plus (iii) any payments made from an HII Spinoff DB Plan to
a Delayed Transfer Employee prior to when such Delayed Transfer Employee
transferred from the HII Group to the New NGC Group (such amount the “True-Up
Amount”). However, if the True-Up Amount is a negative number with respect to
any HII Spinoff DB Plan, New NGC shall not be required to cause any such
additional transfer and instead HII shall be required to

11



--------------------------------------------------------------------------------



 



cause a transfer of cash within 45 days of the receipt of written notification
by New NGC from such HII Spinoff DB Plan to the corresponding Split DB Plan the
amount by which the sum of clauses (ii)(A) and (B) above, minus the amount in
(iii) above, exceeds the Final Retirement Plan Transfer Amount. The True-Up
Amount or the amount described in the immediately-preceding sentence shall be
adjusted to reflect earnings or losses as described on Schedule 5.2(d). The
parties hereto acknowledge that the Split DB Plans’ transfer of the True-Up
Amounts to the corresponding HII Spinoff DB Plans shall be in full settlement
and satisfaction of the obligations of New NGC and the Split DB Plans to
transfer assets to the HII Spinoff DB Plans pursuant to this Section.
               The True-Up Amount shall be paid from each Split DB Plan to the
corresponding HII Spinoff DB Plan in cash according to the principles described
in Section 5.2(b), and adjusted to reflect earnings or losses and expenses
during the period from the Distribution (or Applicable Transfer Date with
respect to Delayed Transfer Employees) to the day before the Final Transfer
Date. Such earnings or losses shall be determined in accordance with the
methodology set forth on Schedule 5.2(d) from the Distribution Date through the
date the True-Up Amount is paid. In the event that HII is obligated to cause any
HII Spinoff DB Plan to reimburse the corresponding Split DB Plan pursuant to
this Section (or with respect to any earnings calculation attributable to
individuals rehired by New NGC in accordance with this Section), such
reimbursement or earnings calculation shall be performed in accordance with the
same principles set forth herein (including, without limitation, earnings or
losses in accordance with the methodology set forth on Schedule 5.2(d)) with
respect to the payment of the True-Up Amount.
          (e) To the extent that a Split DB Plan includes a retiree medical
account under Section 401(h) of the Code, assets relating to such account shall
be transferred to the applicable HII Spinoff DB Plan, with the amount of such
transfer equal to a pro rata share of the total prefunded plan assets for the
related retiree medical plan. The pro rata share is equal to the total amount of
prefunded assets from the related retiree medical plan’s respective VEBA account
and the 401(h) account, multiplied by a fraction. The numerator of the fraction
is the actuarial accrued liability for the transferred employees and the
denominator of which is the total actuarial accrued liability for the total plan
participants; the actuarial accrued liability is determined based on the ongoing
funding assumptions for purposes of the CAS funding for the retiree medical
plan. Such transfer shall be made at the same time as the transfer of the
Estimated Retirement Plan Transfer Amount, and the transfer amount shall be
subject to subsequent adjustment under the principles specified in
Sections 5.2(c) and 5.2(d).
          (f) From and after the Distribution, HII and the members of the HII
Group shall be solely and exclusively responsible for all obligations and
liabilities with respect to, or in any way related to, the HII Spinoff DB Plans,
whether accrued before, on or after the Distribution. For avoidance of doubt,
the HII Spinoff DB Plans shall have the sole and exclusive obligation to restore
the unvested accrued benefits attributable to any individual who becomes
employed by a member of the HII Group and whose employment with NGC or any of
its Affiliates or a member of the New NGC Group terminated on or before the
Distribution at a time when such individual’s benefits under the Split DB Plan
were not fully vested. Furthermore, the HII Spinoff DB Plans shall have the sole

12



--------------------------------------------------------------------------------



 



obligation to restore accounts attributable to any lost participants who were
formerly employed in the Shipbuilding Business.
     Section 5.3 Continuation of Elections. As of the Distribution Date, HII
(acting directly or through a member of the HII Group) shall cause the HII
Spinoff DB Plans to recognize and maintain all existing elections, including,
but not limited to, beneficiary designations, payment form elections and rights
of alternate payees under qualified domestic relations orders with respect to
HII Employees, HII Retirees and Delayed Transfer Employees and their respective
Plan Payees under the corresponding Split DB Plan.
ARTICLE VI
U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS
     Section 6.1 HII Retained Defined Contribution Plans. Prior to the
Distribution, HII shall cause a member of the HII Group to retain or, to the
extent necessary, assume sponsorship of the HII Retained Defined Contribution
Plans (and their related trusts) set forth on Schedule 6.1 (the “HII Retained DC
Plans”) and take all necessary actions to continue contributions to the HII
Retained DC Plans that are multiemployer defined contribution pension plans. New
NGC shall use reasonable efforts to transfer or cause to be transferred to a
member of the HII Group all plan documents, trust agreements, insurance
policies, administrative agreements and other agreements and instruments
reasonably required for the maintenance and administration of the HII Retained
DC Plans. From and after the Distribution, the HII Group shall be exclusively
responsible for all obligations and liabilities with respect to the HII Retained
DC Plans, all assets of the HII Retained DC Plans, and all benefits owed to
participants in the HII Retained DC Plans, whether accrued before, on or after
the Distribution.
     Section 6.2 HII Spinoff DC Plans.
          (a) Effective as of the Distribution, HII or another member of the HII
Group shall establish certain defined contribution plans that qualify under Code
Section 401(a), and a related master trust or trusts exempt under Code Section
501(a) (such plans and trusts, the “HII Spinoff DC Plans”). Each HII Spinoff DC
Plan shall have terms and features (including employer contribution provisions)
that are substantially identical to one of the Benefit Plans listed on
Schedule 6.2 (such Benefit Plans, the “Split DC Plans”) such that (for avoidance
of doubt), each Split DC Plan is substantially replicated by a corresponding HII
Spinoff DC Plan. HII or a member of the HII Group shall be solely responsible
for taking all necessary, reasonable, and appropriate actions (including the
submission of the HII Spinoff DC Plans to the Internal Revenue Service for a
determination of tax-qualified status) to establish, maintain and administer the
HII Spinoff DC Plans so that they are qualified under Section 401(a) of the Code
and that the related trusts thereunder are exempt under Section 501(a) of the
Code. Each HII Spinoff DC Plan shall assume liability for all benefits accrued
or earned (whether or not vested) by HII Employees and HII Retirees and their
respective Plan Payees under the corresponding Split DC Plan as of the
Distribution.

13



--------------------------------------------------------------------------------



 



          (b) On or as soon as reasonably practicable following the
Distribution, New NGC or a member of the New NGC Group shall cause each Split DC
Plan to transfer to the applicable HII Spinoff DC Plan, and HII or another
member of the HII Group shall cause such HII Spinoff DC Plan to accept the
transfer of, the accounts, liabilities and related assets in such Split DC Plan
attributable to HII Employees and HII Retirees and their respective Plan Payees.
The transfer of assets shall be in cash or in kind (as determined by the
transferor) and include outstanding loan balances and amounts forfeited by HII
Retirees that have not yet been reallocated or applied to the payment of
contributions or expenses and be conducted in accordance with Code Section
414(l) and Treasury Regulation Section 1.414(1)-1, and Section 208 of ERISA.
          (c) As soon as reasonably practicable (but not later than 30 days)
following the Applicable Transfer Date of a Delayed Transfer Employee who
transfers employment from a member of the New NGC Group to a member of the HII
Group within 45 days following the Distribution, New NGC or a member of the New
NGC Group shall cause the accounts, related liabilities, and related assets in
the corresponding Split DC Plan(s) attributable to such Delayed Transfer
Employee and their respective Plan Payees (including any outstanding loan
balances) to be transferred in cash or in kind (as determined by the transferor)
(in accordance with Code Section 414(l) and Treasury Regulation
Section 1.414(l)-1, and Section 208 of ERISA) to the applicable HII Spinoff DC
Plan(s) and HII or a member of the HII Group shall cause the applicable HII
Spinoff DC Plan(s) to accept such transfer of accounts, liabilities and assets.
          (d) In the event a Delayed Transfer Employee is an HII Employee who
returns to employment with New NGC or a member of the New NGC Group, then, as
soon as reasonably practicable (but not later than 30 days thereafter), HII or a
member of the HII Group shall cause the accounts, related liabilities, and
related assets in the corresponding HII Spinoff DC Plan(s) attributable to such
Delayed Transfer Employee and their respective Plan Payees (including any
outstanding loan balances) to be transferred in cash or in-kind (as determined
by the transferor) in accordance with Code Section 414(l) and Treasury
Regulation Section 1.414(l)-1, and Section 208 of ERISA to the applicable Split
DC Plan(s). New NGC or a member of the New NGC Group shall cause the applicable
Split DC Plan(s) to accept such transfer of accounts, liabilities and assets.
          (e) From and after the Distribution, except as specifically provided
in paragraph (d) above, HII and the HII Group shall be solely and exclusively
responsible for all obligations and liabilities with respect to, or in any way
related to, the HII Spinoff DC Plans, whether accrued before, on or after the
Distribution. For avoidance of doubt, the HII Spinoff DC Plans shall have the
sole and exclusive obligation to restore the unvested portion of any account
attributable to any individual who becomes employed by a member of the HII Group
and whose employment with NGC or any of its Affiliates, or a member of the New
NGC Group terminated on or before the Distribution at a time when such
individual’s benefits under the Split DC Plans were not fully vested.
Furthermore, the HII Spinoff DC Plans shall have the sole obligation to restore
accounts attributable to any lost participants who were formerly employed in the
Shipbuilding Business.

14



--------------------------------------------------------------------------------



 



     Section 6.3 Continuation of Elections. As of the Distribution, HII (acting
directly or through a member of the HII Group) shall cause the HII Spinoff DC
Plans to recognize and maintain all elections, including, but not limited to,
deferral, investment and payment form elections, beneficiary designations, and
the rights of alternate payees under qualified domestic relations orders with
respect to HII Employees, HII Retirees and Delayed Transfer Employees and their
respective Plan Payees under the corresponding Split DC Plan; provided, that,
investment elections relating to the Northrop Grumman stock fund shall be deemed
to apply to the specified default investment fund.
     Section 6.4 Contributions Due. All contributions payable to the Split DC
Plans with respect to employee deferrals, matching contributions and employer
contributions for HII Employees through the Distribution Date, determined in
accordance with the terms and provisions of the Split DC Plans, ERISA and the
Code, shall be paid by New NGC or a member of the New NGC Group to the
appropriate Split DC Plan prior to the date of any asset transfer described in
Section 6.2.
ARTICLE VII
NONQUALIFIED RETIREMENT PLANS
     Section 7.1 HII Retained Nonqualified Plans.
          (a) Prior to the Distribution, HII shall cause a member of the HII
Group to retain or, to the extent necessary, assume sponsorship of the HII
Retained Nonqualified Plans set forth on Schedule 7.1(a) (the “HII Retained
Nonqualified Plans”). New NGC shall use reasonable efforts to transfer or cause
to be transferred to a member of the HII Group all plan documents,
administrative agreements and other agreements and instruments reasonably
required for the maintenance and administration of the HII Retained Nonqualified
Plans. From and after the Distribution, the HII Group shall be exclusively
responsible for all obligations and liabilities with respect to the HII Retained
Nonqualified Plans, and all benefits owed to participants in the HII Retained
Nonqualified Plans, whether accrued before, on or after the Distribution.
          (b) Unless New NGC and HII agree otherwise before the Distribution,
prior to or on the Distribution Date, New NGC shall cause to be transferred, to
one or more grantor trusts established or maintained by HII as designated by
HII, cash and/or in kind securities equal to the amount of the assets held under
any grantor trust maintained by a member of the New NGC Group (each a “New NGC
Grantor Trust”) that are allocated in the records of such New NGC Grantor Trust
to pay benefits under the HII Retained Nonqualified Plans specified on
Schedule 7.1(b). The amount of assets to be so transferred shall be determined
by the actuary selected by the New NGC Group. If the New NGC Grantor Trust has
any residual balances at the end of the month in which the Distribution Date
occurs, such balances will be settled by transfer of cash.
     Section 7.2 HII Spinoff Nonqualified Plans.
          (a) Effective as of the Distribution, HII or another member of the HII
Group shall establish certain nonqualified retirement plans (such plans, the
“HII Spinoff

15



--------------------------------------------------------------------------------



 



Nonqualified Plans”). Each HII Spinoff Nonqualified Plan shall have terms and
features (including employer contribution provisions) that are substantially
identical to one of the NGC Benefit Plans listed on Schedule 7.2(a) (such plans,
the “Split Nonqualified Plans”) such that (for avoidance of doubt), each Split
Nonqualified Plan is substantially replicated by a corresponding HII Spinoff
Nonqualified Plan. Except as specifically provided in Section 7.6, HII or a
member of the HII Group shall be solely responsible for taking all necessary,
reasonable, and appropriate actions to establish, maintain and administer the
HII Spinoff Nonqualified Plans so that they do not result in adverse tax
consequences under Code Section 409A. Each HII Spinoff Nonqualified Plan shall
assume liability for all benefits accrued or earned (whether or not vested) by
HII Employees and HII Retirees and their respective Plan Payees under the
corresponding Split Nonqualified Plan as of the Distribution. From and after the
Distribution, HII and the HII Group shall be solely and exclusively responsible
for all obligations and liabilities with respect to, or in any way related to,
the HII Spinoff Nonqualified Plans, whether accrued before, on or after the
Distribution. Furthermore, HII and the HII Group shall have the sole obligation
to restore in the HII Spinoff Nonqualified Plans benefits under the Split
Nonqualified Plans attributable to any lost participants who were formerly
employed in the Shipbuilding Business.
          (b) Unless New NGC and HII agree otherwise before the Distribution,
prior to or on the Distribution Date, New NGC or a member of the New NGC Group
shall cause its actuary to determine the estimated value, as of the
Distribution, of the amount of assets to be transferred from the New NGC Grantor
Trusts to one or more grantor trusts established or maintained by HII as
designated by HII with respect to the HII Spinoff Nonqualified Plans specified
on Schedule 7.2(b) (the “Initial Nonqualified Plan Transfer Amount”). The
Initial Nonqualified Plan Transfer Amount shall equal the amount determined as
specified on Schedule 7.2(b).
          (c) Within twelve (12) months following the Distribution, New NGC or a
member of the New NGC Group shall cause its actuary to provide HII with a
revised calculation of the value, as of the Distribution, of the assets to be
transferred with respect to each HII Spinoff Nonqualified Plan specified on
Schedule 7.2(b), as determined by the actuary selected by the New NGC Group, and
reflecting any Delayed Transfer Employees and their respective Applicable
Transfer Dates and any demographic updates (the “Final Nonqualified Plan
Transfer Amount” for each such plan).
          (d) Within forty-five (45) days of the receipt from the actuary of the
determination of the Final Nonqualified Plan Transfer Amount, New NGC shall
cause the applicable New NGC Grantor Trust to transfer to a grantor trust
specified by HII (the date of each such transfer, the “Final Nonqualified Plan
Transfer Date” for each such plan) an amount in cash equal to (i) the Final
Nonqualified Plan Transfer Amount, minus (ii) the sum of (A) the Initial
Nonqualified Plan Transfer Amount and (B) the aggregate amount of payments made
pursuant to the Split Nonqualified Plan to HII Employees, HII Retirees and
Delayed Transfer Employees and their respective Plan Payees in order to satisfy
any benefit obligation with respect to such participants following the
Distribution, or Applicable Transfer Date for Delayed Transfer Employees, plus
(iii) any payments made from an HII Spinoff Nonqualified Plan specified on
Schedule 7.2(b) to a Delayed Transfer

16



--------------------------------------------------------------------------------



 



Employee prior to when such Delayed Transfer Employee transferred from the HII
Group to the New NGC Group (such amount the “Nonqualified Plan True-Up Amount”).
However, if the Nonqualified Plan True-Up Amount is a negative number with
respect to any HII Spinoff Nonqualified Plan, New NGC shall not be required to
cause any such additional transfer and instead HII shall be required to cause a
transfer of cash within forty-five (45) days of the receipt of written
notification by New NGC from the relevant HII grantor trust to the New NGC
Grantor Trust specified by New NGC the amount by which the sum of clauses
(ii)(A) and (B) above, minus the amount in (iii) above, exceeds the Final
Nonqualified Plan Transfer Amount. The Nonqualified Plan True-Up Amount or the
amount described in the immediately-preceding sentence shall be adjusted to
reflect earnings or losses as described on Schedule 7.2(d). The parties hereto
acknowledge that the New NGC Grantor Trusts’ transfer of the Nonqualified Plan
True-Up Amounts to an HII grantor trust shall be in full settlement and
satisfaction of the obligations of New NGC and the New NGC Grantor Trusts to
transfer assets to HII or any HII grantor trust pursuant to this Section 7.2(d).
     Section 7.3 No Distributions On Separation. New NGC and HII acknowledge
that neither the Distribution nor any of the other transactions contemplated by
this Employee Matters Agreement, the Separation Agreement or the other Ancillary
Agreements will trigger a payment or distribution of compensation under any
Benefit Plan that is a nonqualified retirement plan for any HII Employee or HII
Retiree and, consequently, that the payment or distribution of any compensation
to which any HII Employee or HII Retiree is entitled under any HII Retained
Nonqualified Plan or HII Spinoff Nonqualified Plan will occur upon such HII
Employee’s or HII Retiree’s separation from service from the HII Group or at
such other time as provided in such HII Retained Nonqualified Plan or HII
Spinoff Nonqualified Plan or such HII Employee’s or HII Retiree’s deferral
election.
     Section 7.4 Section 409A. New NGC and HII shall cooperate in good faith so
that the Distribution will not result in adverse tax consequences under Code
Section 409A to any current or former employee of any member of the New NGC
Group or any member of the HII Group, or their respective Plan Payees, in
respect of his or her benefits under any New NGC Benefit Plan or HII Benefit
Plan.
     Section 7.5 Continuation of Elections. As of the Distribution, HII (acting
directly or through a member of the HII Group) shall cause each HII Spinoff
Nonqualified Plan to recognize and maintain all elections, including, but not
limited to, deferral, investment and payment form elections, beneficiary
designations, and the rights of alternate payees under qualified domestic
relations orders with respect to HII Employees, HII Retirees and their Plan
Payees under the corresponding Split Nonqualified Plan; provided, that
investment elections relating to a Northrop Grumman stock fund under a Split
Nonqualified Plan shall be deemed to apply to the specified default investment
fund.
     Section 7.6 Delayed Transfer Employees. Any Delayed Transfer Employee who
transfers to the HII Group within 45 days following the Distribution shall be
treated in the same manner as an HII Employee under this Article VII. As
indicated in Section 2.6, such a Delayed Transfer Employee’s Applicable Transfer
Date shall be treated as the

17



--------------------------------------------------------------------------------



 



Distribution Date. In addition, if a Delayed Transfer Employee transfers from
the HII Group to the New NGC Group within 45 days following the Distribution,
the New NGC Group shall assume and be solely responsible, pursuant to the terms
of the applicable Split Nonqualified Plan, for any benefits accrued by such
individual under any HII Spinoff Nonqualified Plan, and the HII Group shall have
no liability with respect thereto.
ARTICLE VIII
NEW NGC EQUITY COMPENSATION AWARDS
     Section 8.1 General Treatment of Outstanding New NGC Equity Compensation
Awards. Notwithstanding any other provision of this Employee Matters Agreement
or the Separation Agreement to the contrary, from and after the Distribution,
each outstanding option award to purchase New NGC Common Stock (“New NGC
Option”) and each restricted performance stock right award with respect to New
NGC Common Stock that relates to a performance period ending after January 1,
2011 (“New NGC RPSR”), restricted stock right award with respect to New NGC
Common Stock (“New NGC RSR”) and cash performance unit award subject to the
terms of a New NGC long-term incentive cash plan (“New NGC CPU”), in each case
that was granted under or pursuant to any equity compensation plan or
arrangement of New NGC (each such New NGC Option, New NGC RPSR, New NGC RSR or
New NGC CPU, a “New NGC Equity Compensation Award”), that, as of the
Distribution, is held by any HII Employee (which for purposes of this
Section 8.1, shall not include any Delayed Transfer Employees) or HII Retiree,
shall be assumed by HII (each such assumed New NGC Equity Compensation Award, a
“Converted HII Equity Compensation Award”). Except for cash performance unit
awards, in connection with the assumption by HII, each Converted HII Equity
Compensation Award shall be adjusted into an option award, restricted
performance stock right award or restricted stock right award, as applicable,
with respect to shares of HII common stock, par value $0.01 per share (“HII
Common Stock”), having the same intrinsic value as the applicable New NGC Equity
Compensation Award using an exchange ratio (the “Exchange Ratio”) equal to the
closing price of a share of New NGC Common Stock on the last regular trading day
immediately prior to the Distribution Date based on “regular way” trading
divided by the closing price of a share of HII Common Stock on the first day on
or after the Distribution Date on which HII Common Stock trades on a “regular
way” basis, with such adjustments subject to appropriate rounding and to be
effective upon the Distribution. The per share exercise price of any Converted
HII Equity Compensation Award that is a stock option shall also be adjusted
effective upon the Distribution by dividing the applicable per share exercise
price of the stock option as in effect immediately prior to the Distribution by
the Exchange Ratio, with the result rounded up to the nearest whole cent. The
performance criteria applicable to any Converted HII Equity Compensation Awards
that are restricted performance stock rights and cash performance unit awards
shall also be adjusted so that the applicable performance criteria are measured
based on New NGC performance criteria through December 31, 2010, and HII
performance criteria following such date through the end of the applicable
performance period. Prior to the Distribution, HII shall establish equity
compensation plans, so that upon the Distribution, HII shall have in effect an
equity compensation plan containing substantially the same terms as each
original New NGC equity compensation plan under which any Converted HII Equity
Compensation Award was granted. From and after the

18



--------------------------------------------------------------------------------



 



Distribution, each Converted HII Equity Compensation Award shall be subject to
the terms of the applicable HII equity compensation plan, the award agreement
governing such Converted HII Equity Compensation Award and any Employment
Agreement to which the applicable HII Employee or HII Retiree is a party. From
and after the Distribution, HII shall retain, pay, perform, fulfill and
discharge all Liabilities arising out of or relating to the Converted HII Equity
Compensation Awards. Effective as of the Distribution, each HII Employee and HII
Retiree shall cease participation in all New NGC equity compensation plans. In
all events, the adjustments to the Converted HII Equity Compensation Awards
provided for in this Section 8.1 shall be made in a manner that, as determined
by New NGC, avoids adverse tax consequences under Code Section 409A.
     Section 8.2 Tax Withholding and Reporting. Effective from and after the
Distribution, HII shall be solely responsible for all Tax withholding
obligations with respect to the Converted HII Equity Compensation Awards.
ARTICLE IX
BENEFIT PLAN REIMBURSEMENTS, BENEFIT PLAN THIRD-PARTY CLAIMS
     Section 9.1 General Principles.
          (a) With respect to costs relating to Welfare Plan benefits
(including, for the avoidance of doubt, claim costs, insurance premiums and
administrative fees) provided to HII Employees and HII Retirees prior to
Distribution that were not previously charged to a member of the HII Group, the
HII Group shall reimburse New NGC within 30 days following receipt of an invoice
from New NGC accompanied by reasonable documentation of such cost; provided
that: (i) New NGC shall reduce such cost to reflect the receipt by New NGC after
Distribution of amounts under the Medicare Part D Retiree Drug Subsidy Program
or Early Retiree Reimbursement Program in respect of pre-Distribution claim
costs of HII Retirees, with the amount of such reduction determined by New NGC
using the allocation method historically applied by New NGC with respect to such
amounts prior the Distribution; (ii) New NGC shall further reduce such cost to
reflect any subrogation or reimbursement or similar recovery received by New NGC
or a New NGC Benefit Plan after Distribution with respect to pre-Distribution
claims incurred by HII Employees and HII Retirees; (iii) no such Welfare Plan
costs shall be charged to, or adjustment amounts described in (ii) and
(iii) credited to, the HII Group after March 31, 2013; and (iv) if, as of
March 31, 2013, the adjustment amounts determined under (i) and (ii) exceed the
costs chargeable to the HII Group as of that date, the New NGC Group shall
reimburse the HII Group the amount of such excess.
          (b) From and after the Distribution, any services that a member of the
New NGC Group shall provide to the members of the HII Group relating to any
Benefit Plans shall be set forth in the Transition Services Agreement (and, to
the extent provided therein, a member of the New NGC Group shall provide
administrative services referred to in this Employee Matters Agreement).

19



--------------------------------------------------------------------------------



 



          (c) From and after the Distribution, the members of the New NGC Group
shall reimburse the members of the HII Group for any rebates or reimbursements
received by a member of the New NGC Group from any third party (whether from a
vendor, a taxing authority or any other third party) that relates to amounts
paid by a member of the HII Group prior to the Distribution in connection with
participation by HII Employees and HII Retirees in any New NGC Benefit Plan.
     Section 9.2 Benefit Plan Third-Party Claims. In the event of any conflict
or inconsistency between the following provision on the one hand, and the
Separation Agreement or any of the Ancillary Agreements on the other hand, the
following provision shall control over the inconsistent provisions to the extent
of the inconsistency:
     If a Third-Party Claim relates solely to the Benefit Plan of the
Indemnifying Party, HII and New NGC shall take all actions necessary to
substitute the Indemnifying Party and/or the relevant Benefit Plan of the
Indemnifying Party as the proper party for such Third-Party Claim. If the
Third-Party Claim relates to both an HII Benefit Plan and a New NGC Benefit
Plan, HII and New NGC shall take all actions necessary to separate or otherwise
partition the Third-Party Claim so as to allow each party to solely defend the
claim relating to its own Benefit Plan (unless the parties mutually agree that
such a separation or partition is unnecessary or inadvisable). If the
Third-Party Claim cannot be transferred to the Indemnifying Party or separated
or partitioned so as to allow each party to solely defend the claim relating to
its own Benefit Plan, then New NGC shall defend the Third-Party Claim and HII
may elect to participate in (but not control) the defense, compromise, or
settlement of any such Third-Party Claim at its own expense (including allocated
costs of HII in-house counsel and other HII personnel).
ARTICLE X
COOPERATION
     Section 10.1 Cooperation. Following the date of this Employee Matters
Agreement, New NGC and HII shall, and shall cause their respective Subsidiaries
to, use reasonable best efforts to cooperate with respect to any employee
compensation or benefits matters that New NGC or HII, as applicable, reasonably
determines require the cooperation of both New NGC and HII in order to
accomplish the objectives of this Employee Matters Agreement. Without limiting
the generality of the preceding sentence, (a) New NGC and HII shall cooperate in
coordinating each of their respective payroll systems in connection with the
transfers of HII Employees to the HII Group and the Distribution, and (b) New
NGC shall transfer records to HII as reasonably necessary for the proper
administration of HII Benefit Plans, to the extent such records are in New NGC’s
possession. The obligations of the HII Group and the New NGC Group to cooperate
pursuant to this Section 10.1 shall remain in effect until all audits of all
Benefit Plans with respect to which the other party may have information have
been completed or the applicable statute of limitations with respect to such
audits has expired.

20



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     Section 11.1 Vendor Contracts. Prior to the Distribution, New NGC and HII
shall use reasonable best efforts to (a) negotiate with the current third-party
providers to separate and assign the applicable rights and obligations under
each group insurance policy, health maintenance organization, administrative
services contract, third-party administrator agreement, letter of understanding
or arrangement that pertains to one or more New NGC Benefit Plans and one or
more HII Benefit Plans (each, a “Vendor Contract”) to the extent that such
rights or obligations pertain to HII Employees and HII Retirees and their
respective Plan Payees or, in the alternative, to negotiate with the current
third-party providers to provide substantially similar services to the HII
Benefit Plans on substantially similar terms under separate contracts with HII
or the HII Benefit Plans and (b) to the extent permitted by the applicable
third-party provider, obtain and maintain pricing discounts or other
preferential terms under the Vendor Contracts.
     Section 11.2 Further Assurances. Prior to the Distribution, if either party
identifies any commercial or other service that is needed to ensure a smooth and
orderly transition of its business in connection with the consummation of the
transactions contemplated hereby, and that is not otherwise governed by the
provisions of this Employee Matters Agreement, the parties will cooperate in
determining whether there is a mutually acceptable arm’s-length basis on which
the other party will provide such service.
     Section 11.3 Employment Tax Reporting Responsibility. HII and New NGC
hereby agree to follow the standard procedure for United States employment tax
withholding as provided in Section 4 of Rev. Proc. 2004-53, I.R.B. 2004-35.
     Section 11.4 Data Privacy. The parties agree that any applicable data
privacy Laws and any other obligations of the HII Group and the New NGC Group to
maintain the confidentiality of any employee information or information held by
any Benefit Plans in accordance with applicable Law shall govern the disclosure
of employee information among the parties under this Employee Matters Agreement.
HII and New NGC shall ensure that they each have in place appropriate technical
and organizational security measures to protect the personal data of the HII
Employees and HII Retirees.
     Section 11.5 Employee Badges. HII shall use reasonable best efforts to
cause HII Employees to remove references to NGC from such individuals’ security
badges, effective as of the Distribution Date.
     Section 11.6 Third Party Beneficiaries. Nothing contained in this Employee
Matters Agreement shall be construed to create any third-party beneficiary
rights in any individual, including without limitation any HII Employee, New NGC
Employee, New NGC Retiree or HII Retiree (including any dependent or beneficiary
thereof) nor shall this Employee Matters Agreement be deemed to amend any
Benefit Plan or to prohibit New NGC, HII or their respective Affiliates from
amending or terminating any Benefit Plan.

21



--------------------------------------------------------------------------------



 



     Section 11.7 Effect if Distribution Does Not Occur. If the Distribution
does not occur, then all actions and events that are, under this Employee
Matters Agreement, to be taken or occur effective as of the Distribution, or
otherwise in connection with the Distribution shall not be taken or occur except
to the extent specifically agreed by the parties.
     Section 11.8 Incorporation of Separation Agreement Provisions. The
following provisions of the Separation Agreement are hereby incorporated herein
by reference, and unless otherwise expressly specified herein, such provisions
shall apply as if fully set forth herein (references in this Section 11.8 to an
“Article” or “Section” shall mean Articles or Sections of the Separation
Agreement, and references in the material incorporated herein by reference shall
be references to the Separation Agreement): Article V (relating to Mutual
Releases; Indemnification); Article VI (relating to Shared Gains and Shared
Liabilities); Article VII (relating to Exchange of Information;
Confidentiality); Article VIII (relating to Further Assurances and Additional
Covenants); Article IX (relating to Termination); Article X (relating to Dispute
Resolution); and Article XI (relating to Miscellaneous).
     Section 11.9 No Representation or Warranty. New NGC makes no representation
or warranty with respect to any matter in this Employee Matters Agreement,
including, without limitation, any representation or warranty with respect to
the legal or tax status or compliance of any Benefit Plan, compensation
arrangement or Employment Agreement, and New NGC disclaims any and all liability
with respect thereto.
[The remainder of this page is intentionally left blank.]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Employee Matters Agreement
to be executed by their duly authorized representatives.

                  NORTHROP GRUMMAN CORPORATION    
 
           
 
  By:   /s/ Mark Rabinowitz    
 
           
 
      Name: Mark Rabinowitz    
 
      Title: Corporate Vice President & Treasurer    
 
                NEW P, INC.    
 
           
 
  By:   /s/ Mark Rabinowitz    
 
           
 
      Name: Mark Rabinowitz    
 
      Title: President & Treasurer    
 
                HUNTINGTON INGALLS INDUSTRIES, INC.    
 
           
 
  By:   /s/ C. Michael Petters    
 
           
 
      Name: C. Michael Petters    
 
      Title: President and Chief Executive Officer    

[Signature Page to Employee Matters Agreement]

